               Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 1 of 7




 1                                                                       The Honorable James L. Robart
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT FOR THE
 8
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10
11
     Maria Mora-Villalpando,                              CASE NO. C18-655-JLR
12
                                    Plaintiff,
13                                                        JOINT STATUS REPORT
14                  v.
15
   U.S. Immigration and Customs Enforcement
16 and U.S. Customs and Border Protection,
   and U.S. Citizenship and Immigration
17
   Services,
18
                              Defendants.
19
20
            The parties hereby file this Joint Status Report as required by the Court’s Order on the
21
     parties’ previous joint status report (Dkt. #55). The Court ordered the parties to provide a joint
22
23 status report within two months concerning their progress with the Court’s rulings.
24          With respect to the Second Request, U.S. Immigration and Customs Enforcement (“ICE”) is
25 conducting a search of the Office of Principal Legal Advisor (“OPLA”) Case Management System
26
     (“OCMS PLAnet”) as ordered by the Court. The parties agreed to search terms on December 6,
27
28 2019. No production schedule has been set.

      JOINT STATUS REPORT                                                         UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      C18-655-JLR - 1
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
               Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 2 of 7




 1          Below the parties provide separate statements with respect to the Third Request and searches
 2 in EDMS where their positions diverge. Following the summary judgment order, the parties agreed
 3
     to a modified Third Request with specific search terms. The Third Request would require searches of
 4
     I-213 forms based on the agreed upon search terms.
 5
 6          Plaintiff: Parties diverge on two issues.

 7          First, Plaintiff takes the position that Defendant must search both the EDMS database and the
 8
     OCMS PLAnet OPLA database for records responsive to the Third Request. The summary judgment
 9
     order expressly agrees with Plaintiff’s argument that “because A-Files contain I-213 forms and other
10
11 key information tied to enforcement operations, [the OCMS database] is likely to contain records
12 responsive to the Second and Third Requests.” See Summary Judgment Order (Dkt. #52) at 22 n.10
13
     (emphasis added) (citations omitted). Accordingly, Plaintiff requests that Defendant be ordered to
14
     search the OPLA database for records responsive to the Third Request.
15
16          Second, Defendants now take the position that a search of EDMS as was initially envisioned

17 is not feasible because EDMS is a legacy database in the process of being decommissioned, the
18 project to digitize records in the database stopped in 2016, and that it is not keyword searchable.
19
     Defendant proposed an alternative search to address these issues. The assertions that the EDMS
20
     database is a legacy database and that it is not keyword searchable are contradicted by several
21
22 publicly available documents issued by DHS. According to a DHS’ System of Records Notices
23 (“SORN”), EDMS is specifically designed to be key word searchable. The SORN specific to EDMS
24
     states that the “[d]igitized A-files maintained in EDMS can be searched and retrieved . . . “[t]hrough
25
     a full text-based search of records contained in the digitized A-File (based on optical character
26
27 recognition of the scanned images).” 76 Fed. Reg. at 34239 (June 13, 2011); see also Summary
28 Judgment Order (Dkt. #52) at 20. Additionally, multiple DHS privacy impact assessments post-

      JOINT STATUS REPORT                                                        UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      C18-655-JLR - 2
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
                    Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 3 of 7




 1 2016 reference EDMS as a database that is currently in use. See, e.g., DHS/USCIS/PIA-003(b) -
 2 Integrated Digitization Document Management Program (IDDMP) (February 2017) at 2, available at
 3
     https://www.dhs.gov/sites /default/files/publications /privacy-pia-uscis-003-b-iddmp-april2017.pdf;
 4
     DHS/USCIS/PIA-008(a) - Privacy Impact Assessment for the Enterprise Service Bus 2 (ESB 2)
 5
 6 (March 2019) at 2, available at https://www.dhs.gov/sites/default/files/publications/privacy-pia-
 7 008a-USCIS-ESB2-March2018.pdf.
 8
                Therefore, Plaintiff cannot agree with Defendant’s proposal without further clarification of
 9
     these seeming contradictions between DHS documents and Defendant’s position. While parties have
10
11 discussed these matters, given the highly technical issues involved, Plaintiff requests that Defendant
12 provide a declaration by an expert explaining why the searches cannot be made and if EDMS is a
13
     legacy database, where I-213s are stored digitally.
14
                Defendant:
15
16              Regarding the first issue plaintiff has identified, ICE disagrees that it is required to search the

17 OCMS PLAnet database for I-213 forms. The Court has already ruled on the parties’ cross-motions
18 for summary judgment regarding the scope of the search. That order addressed plaintiff’s three
19               1
     FOIA requests. The Court noted that the Second Request “sought documents related to ICE
20
     enforcement operations against other activists and individuals who speak out to the media” including
21
22 guidance, policy statements, directives and similar documents. Dkt. #52 (the “Order”) at p. 4-5.
23 Plaintiff’s Third Request sought I-213 forms. Id. at p. 5 (“The third part of Ms. Mora-Villalpando’s
24
     FOIA request sought I-213 forms pertaining to other activists and individuals who speak out of the
25
26
27
28   1
         The First Request is not at issue.

         JOINT STATUS REPORT                                                           UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5220
         C18-655-JLR - 3
                                                                                        SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
               Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 4 of 7




 1 media (‘Third Request’)”; see also Dkt. #16 (First Amended Complaint) at ¶ 45 (setting forth the
 2 Third Request, which sought “Copies of any I-213s ….”).
 3
            After considering extensive briefing and declarations, the Court did not order ICE to search
 4
     OCMS PLAnet for copies of I-213 forms or for her Third Request. Instead, the Court ordered “ICE
 5
 6 to perform additional searches for documents responsive to Ms. Mora-Villalpando’s Second Request
 7 in the EDMS and OPLA databases as described herein.” Order at p. 29 (emphasis added). With
 8
     respect to the Third Request (for I-213 forms), the Court found that the request did not reasonably
 9
     describe what was sought, and stayed the proceedings to allow the parties an opportunity to work out
10
11 a revised Third Request. Id. The Court’s order went on to state, “Assuming the parties are able to
12 do so, the court ORDERS Defendants to conduct a reasonable search for the revised Third Request
13
     in the EDMS database.” Id. Nowhere in the order did the Court require ICE to search the OCMS
14
     PLAnet database for the Third Request.
15
16          In addition to the Conclusion section of the order, other portions of the order demonstrate

17 that the Court ordered ICE to perform an additional search of the OCMS PLAnet database only for
18 the Second Request. Plaintiff cites to footnote 10 of the Court’s order, but that footnote is in the
19
     section of the order regarding the Second Request, not the Third Request. Order at p. 22 n. 10. In
20
     the body of the order where the footnote appears, the Court made findings regarding the Second
21
22 Request. Id. at p. 22; id. at p. 24 (“In sum, the court concludes that ICE’s search for documents
23 responsive to Ms. Mora-Villalpando’s Second Request was reasonable except for its failures to
24
     search the EDMS database and to conduct keyword searches of OPLA’s databases as described
25
     above” and ordered ICE to perform additional searches “responsive to Ms. Mora-Villalpando’s
26
27 Second Request in the EDMS and OPLA databases as described.”). Thus, the Court did not order
28

      JOINT STATUS REPORT                                                        UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      C18-655-JLR - 4
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
               Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 5 of 7




 1 defendants to search the OCMS PLAnet database for the Third Request. Plaintiff’s belated request
 2 that the Court now alter and expand its order is essentially an untimely motion for reconsideration.
 3
            Moreover, apart from the fact that the Court’s summary judgment ruling did not require a
 4
     search for I-213 forms in OCMS PLAnet, a search of that database would not be reasonable. OCMS
 5
 6 PLAnet is a case management system that primarily houses immigration case specific information.
 7 Dkt. #45-1 at ¶ 38, 39. OCMS PLAnet does not house A-files. Instead, A-files reside with USCIS,
 8
     who is the custodian for and houses A-Files, and final I-213 forms are stored in individual A-files.
 9
     Dkt. # 50 at ¶ 7. While it is possible that some I-213 forms are in OCMS PLAnet, such as exhibits
10
11 to specific immigration case filings, OCMS PLAnet is not the repository for those forms. FOIA
12 does not require agencies to search all places where documents might be. See, e.g., Order at p. 23.
13
     Instead, ICE is required to conduct a reasonable search, as it has done as detailed in the summary
14
     judgment briefing and declarations. ICE is also searching OCMS PLAnet for over 250 search
15
16 strings per the Court’s order with search terms requested by the Plaintiff and agreed upon by the
17 parties for plaintiff’s Second Request. Therefore, ICE is conducting a reasonable search, and no
18 additional search should be required.
19
            Regarding the second issue plaintiff raised, USCIS agrees to provide a declaration as plaintiff
20
     has requested from a knowledgeable person who will explain the difficulties with conducting the
21
22 searches in EDMS.
23          To keep the Court apprised, the parties propose to provide the Court with another Joint Status
24
     Report within 60 days of this Joint Status Report, unless the Court orders otherwise.
25
     //
26
27 //
28 //

      JOINT STATUS REPORT                                                        UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      C18-655-JLR - 5
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
            Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 6 of 7




1         Dated this 24th day of January, 2020.
2                                                   /s/ Khaled Alrabe             .
3                                                 Khaled Alrabe, NY Bar Reg. 5542311
                                                  (admitted pro hace vice)
4                                                 National Immigration Project
                                                   of the National Lawyers Guild
5
                                                  89 South St. Suite 603
6                                                 Boston, MA 02111
                                                  Ph.     (617) 412-6794
7                                                 Em. khaled@nipnlg.org
8
                                                   /s/ Devin T. Theriot-Orr       .
9                                                 Devin T. Theriot-Orr, WSBA #33995
                                                  OPEN SKY LAW, PLLC
10                                                20415 72nd Ave. S., Ste. 110
11                                                Kent, WA 98032
                                                  Ph.    (206) 962-5052
12                                                Fax    (206) 681-9663
                                                  Em. devin@opensky.law
13
14                                                BRIAN T. MORAN
15                                                United States Attorney

16                                                s/ Brian C. Kipnis
                                                  BRIAN C. KIPNIS, CA SBA #105161
17
18                                                s/ Sarah K. Morehead
                                                  SARAH K. MOREHEAD, WSBA #29680
19                                                Assistant United States Attorneys
20                                                Office of the United States Attorney
                                                  Suite 5220, United States Courthouse
21                                                700 Stewart Street
                                                  Seattle, Washington 98101-1271
22                                                Phone: 206-553-7970
23                                                Fax: 206-553-4073
                                                  Email: brian.kipnis@usdoj.gov
24                                                Email: sarah.morehead@usdoj.gov
25
26
27
28

     JOINT STATUS REPORT                                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     C18-655-JLR - 6
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:18-cv-00655-JLR Document 57 Filed 01/24/20 Page 7 of 7




1
2                                                 ORDER
3
4             The parties will submit another joint status report within 60 days of the date of this
5
     order.
6
              Dated this _______ day of _________________, 2020.
7
8
9
10
                                                 ______________________
11
                                                 James L. Robart
12
                                                 United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      JOINT STATUS REPORT                                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      C18-655-JLR - 7
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
